DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 9-16 are pending. Claims 1, 9, 11, 13, and 14 have been amended. Claims 1 and 9 are independent.  This Office action is in response to the “Applicant’s arguments” received on 05/20/2022.

Reasons for Allowance
The allowable subject matter found in the Claims 1 and 9 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining of the level of the jump-out possibility comprises determining that the jump-out possibility is in a high state in response to determining that the moving object assumed to be present in the blind-spot region would be caused to decelerate in response to the vehicle performing the travel behavior”. 
The closest prior art of reference is KAMATA (JP2011194979A). KAMATA is discloses driving support device performing the safe driving support control to the blind spot from a vehicle includes: a peripheral environment recognition means recognizing peripheral environment of the vehicle; a blind spot detection means detecting the blind spot from the vehicle based on the recognized peripheral environment; a control operation means operating the safe driving support control to the blind spot when satisfying a first condition based on a detection result in the blind spot detection means; and a control stop means stopping the safe driving support control when not satisfying a second condition different from the first condition based on the detection result in the blind spot detection means after operating the safe driving support control. However, it does not specifically state a system with "determining of the level of the jump-out possibility comprises determining that the jump-out possibility is in a high state in response to determining that the moving object assumed to be present in the blind-spot region would be caused to decelerate in response to the vehicle performing the travel behavior”.
Therefore, claims 1 and 9 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669